DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
          This is in response to communication filed on 3/12/2020 in which claims 1-67 are pending. The application has been fully considered therefore this case is in condition for allowance.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: In claim 8, line 1, before wherein, applicant is suggested to replace “1” with --7-- in order to be consistent with the claimed subject “frequency domain coefficients” as recited in claim 7.
In claim 9, line 1, before wherein, applicant is suggested to replace “1” with --7-- in order to be consistent with the claimed subject “frequency domain coefficients” as recited in claim 7.
In claim 10, line 1, before wherein, applicant is suggested to replace “1” with --7-- in order to be consistent with the claimed subject “frequency domain coefficients” as recited in claim 7.

In claim 27, line 2, before base, applicant is suggested to replace “the” with –a--. 
In claim 48, line 2, before base, applicant is suggested to replace “the” with –a--. 
                                         Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The closet prior of Sahin (US 20190222455 A1) teaches a transmitter capable of performing DFT-spreading including the determined null data symbols, interleaving the output of the DFT-spreading and transmitting the DFT-S-OFDM signal with inserted reference symbols to a receiver. However the closest prior art above, alone or in combination with the recited prior arts, fail to anticipate or render obvious the following recited features: wherein the port mapped filtered RS comprises a first subset of non-zero locations comprising of the filtered RS values and a second subset of zero locations comprising of zero values, as recited in most of the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(US-20150289275-$ or US-20190356364-$ or US-20190052486-$ or US-20190222455-$).did.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL BAYARD whose telephone number is (571)272-3016.  The examiner can normally be reached on 6-9.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahn K Sam can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/EMMANUEL BAYARD/Primary Examiner, Art Unit 2633